               Case 1:20-cv-00453-KPF Document 8 Filed 01/24/20 Page 1 of 1

                                                       Boca Raton               Melville                     San Diego
                                                       Chicago                  Nashville                    San Francisco
                                                       Manhattan                Philadelphia                 Washington, D.C.



Samuel H. Rudman
srudman@rgrdlaw.com




                                                          January 24, 2020

                                                                                                                                     VIA ECF

Hon. Katherine Polk Failla
United States District Court
40 Foley Square, Room 2103
New York, NY 10007

          Re:        Ebanks v. iFinex Inc., et al.,
                     No. 1:20-cv-00453-KPF (S.D.N.Y.)

Dear Judge Failla:

        We represent Plaintiff Joseph Ebanks in Ebanks v. iFinex Inc., et al.,
No. 1:20-cv-00453-KPF (S.D.N.Y.). We write to provide Plaintiff Ebanks’ position with respect to
whether the above-captioned matter should be consolidated with three related proceedings:
Leibowitz v. iFinex Inc., et al., No. 1:19-cv-09236-KPF (S.D.N.Y.); Young v. iFinex Inc., et al., No.
1:20-cv-00169-KPF (S.D.N.Y.); and Faubus v. v. iFinex Inc., et al., No. 1:20-cv-00211-KPF
(S.D.N.Y.). All four assert market manipulation claims against the owners and operators of the
Bitfinex cryptocurrency trading platform and the issuer of the tether cryptocurrency.

         We believe that consolidation is appropriate under Federal Rule of Civil Procedure 42(a).
All four cases involve common questions of law and fact arising from an alleged scheme
perpetrated by an overlapping group of defendants to manipulate cryptocurrency markets through
the issuance of large blocks of tether, the creation of artificial Bitcoin demand and the illicit use of
defendants’ captured cryptocurrency exchange, Bitfinex. Consolidation will promote efficiency
and judicial economy and avoid the risk of inconsistent rulings on common issues. In addition,
after consulting with plaintiffs’ counsel in the other proceedings, we believe that the differences
between the actions can be appropriately addressed in a consolidated proceeding that ensures
adequate representation for the putative class of Bitcoin purchasers alleged in the Ebanks action.

                                                               Respectfully submitted,



                                                               SAMUEL H. RUDMAN

SHR:mmh




  5 8 Sou t h Ser vi ce Roa d   Su i te 200   M elvi lle, NY 1 1 7 47   Tel 631- 3 6 7 - 7 1 0 0   F a x 631 - 3 67 - 1 1 7 3   r gr dlaw.com
